MEMORANDUM *
Hector Gomez-Cahuex and his family petition for review of the BIA’s decision ordering them removed to Guatemala, and denying applications for asylum, withholding of deportation, and relief under the Torture Convention.
*645Mr. Gomez-Cahuez claims he was tortured by the police, and his wife claims that she was beaten and raped. The IJ’s adverse credibility determination that the BIA upheld is supported by substantial evidence in the record, and under the deferential standard we must apply, it must be upheld. The IJ noted specific implausibilities and inconsistencies, including the failure to describe in his application the serious nature of the abuse that he testified about in the hearing. There were also inconsistencies between his first asylum application in 1994 and the application he filed in 1998 where he claimed abuse at the hands of police rather than anti-government guerrillas. The wife’s claim of persecution was not independent of her husband’s. The adverse credibility findings undermine both claims.
The petitions for review are DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.